The present application is examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Claims
This replies to the 9/14/2022 RCE.. Claims 1-19, 51 are examined.	
canceled 	20-50 
Amended	1, 8, 11, 18
New 		51 
US 20210272152, alleges priority to 62/728040 filed 6 September 2018

Response to Remarks
Examiner thanks applicant for the amendment to advance prosecution.
Applicant’s amendment and remarks are fully considered but unfortunately they are not persuasive.
101
The amendment adds data gathering and targeted advertising. 
This is still computer implementation of Certain Methods of Organizing Human Behavior.

As to applicant remarks that features (remarks p1 middle) make a difference, the claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked merely as a tool. 

As to applicant remarks that (remarks p1) the invention is technology based, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  

103
Applicant argues remarks p2 that cited art does show historical impression generation data indicate of other advertisements that were similar

    PNG
    media_image1.png
    162
    724
    media_image1.png
    Greyscale


But 
a)
“historical performance of the advertiser or similar advertiser” renders obvious 
“historical impression generation data indicate of other advertisements that were similar”

b) besides, see  
Evangelist US 200602625286 ¶ 37 39 40
[0037] FIG. 3 is a graph 30 illustrating the reallocation of media over time in a store 108. The inventory count of available inventory 110, which includes on-line inventory 110a, in-store inventory 110b, or other suitable inventory 110, is shown on the vertical axis and time on the horizontal axis of graph 30. Line 300 represents the maximum count of on-line inventory 110a. Line 304 represents the maximum count of in-store inventory 110b. Lines 300 and 304 may change over time based on a reallocation of inventory 110 for store 108. The fluctuation of line 300 and line 304 may depend on a comparison of projected in-store activity versus actual in-store rental activity. Controller 100 may perform this REALLOCATION based on projections made about on-line and in-store activity by considering the past HISTORIES of on-line and in-store activity of SIMILAR media titles. Line 300 and line 304 may be determined by any projection information, randomly selected information, or any suitable information.
[0039] At point A, controller 100 determines the actual in-store rental activity of the media title. For example, the actual in-store activity may be determined after the media is available for a week, after the media is available for five days, or for any suitable period of time. The actual in-store rental activity is evaluated to determine whether inventories 110a and 110b should be reallocated. The evaluation includes comparing the maximum amount of available media and the actual in-store rental activity, considering expected demand that is not as high based on historical trends that show demand decreases some time after release of a media title, or any suitable evaluation. In the illustrated embodiment, available media count 306e indicates available in-store inventory 110b when the evaluation occurs, while on-line inventory 110a is zero. Because there is in-store inventory 110b "left-on-shelf," controller 100 determines to allocate more media to on-line inventory 110a. The total amount of available inventory 110 for distribution through both channels remains the same, but the particular allocation between in-store inventory 110b and on-line inventory 110a changes. After reallocation, on-line inventory 110a increases by ? .sub.1, while in-store inventory 110b decreases by ? .sub.1.
[0040] Customers 104 continue to request media for distribution through on-line and in-store channels over time. The activity continues after point A and the available media decreases as customers 104 continue to make requests. The actual in-store rental activity of media distribution is reevaluated at point B. For example, the reevaluation may occur a week after the initial evaluation, a month, or at any suitable time. Again, the evaluation may include comparing the amount of available media to the actual in-store rental activity, considering expected demand that is not as high based on historical trends that show demand decreases some time after release of a media title, or any suitable evaluation. At point B, in-store inventory 110b exceeds the demand for media through in-store requests, available media count 306h, while on-line inventory 110a does not meet the demand. In the illustrated embodiment, on-line inventory 110a and in-store inventory 110b is reallocated based on the comparison of projected activity and actual in-store rental activity. In-store inventory 110b decreases by .DELTA..sub.2 and on-line inventory 110a increases by .DELTA..sub.2. The reevaluation may continue additional times by comparing actual in-store rental activity to the projected activity. Reallocation of on-line inventory 110a and in-store inventory 110b may occur based on the reevaluations.

Flood:
Background/Summary
[0003] … DYNAMICALLY CHANGING AN ALLOCATION OF RESOURCES TO ONE OR MORE CONTENT DELIVERY CHANNELS.
This is a 103 on a combination of references, not a 102.

DOUBLE PATENTING
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over the claims of US. Co-pending Patent application US Serial No. 17253044. Although the claims at other co-pending applications are not identical, they are not patentably distinct from each other because the current application (US Serial No. 17253231) and the above co-pending applications all are directed to reallocating advertising. The current application just omitted some limitations from the other co-pending applications claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the all other co-pending applications. 

 					Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to one or more abstract idea(s).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea(s).  
Step 1
The claims are directed to statutory classes (1, 51  process, 11 machine). The claims herein are directed to subject matter which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
Step 2a Prong 1
The claim(s) is/are directed to Certain Methods Of Organizing Human Behavior. The claim is directed to optimizing advertising by using math (compare first and second likelihoods) to choose which of two mediums should be invested with an ad. The choice is based on the universal concept of making a decision based on a marginal return (first medium with respect to second medium). The claims are directed to budgeting, Intellectual Ventures I LLC v Capital One, 792 F3d 1363 (CAFC 2015), MPEP 2106.04a2IIC. Instead of betting one of two horses based on comparing likelihood of first horse and second horse winning, Applicant bets on which of two mediums will generate an impression. Taken to its logical conclusion, one would get a patent for predicting which of two decision paths is more likely to pan out, and then go down the more promising path. Applicant claims the concept of A/B testing to affect a change in ad budget.
Whereas hedging (Bilski) is investing in two instruments based on two likelihoods (likelihood that one instrument is in the money but likelihood the other is out), here applicant is still comparing the two likelihoods as in Bilski but investing in one of the two considered (two ad mediums) having the more promising likelihood. 
An ad is an investment. The ad’s investor is the advertiser.
There is “no meaningful distinction between this type of financial industry practice” (Credit Acceptance v Westlake) in Bilski and picking the winning horse -- as the idiom goes -- (pick an ad medium after comparing first likelihood and second likelihood) here. Credit Acceptance v Westlake 859 F3d 1044 (CAFC 2015).
Alice
clearinghouse
implemented by computer
Here
budgeting (Applicant’s Abstract)
implemented by computer
Bilski
hedge
implemented by computer


Reallocate for better use is fundamental economics and long standing commercial practice.
It is LONG STANDING PRACTICE for a person to check their investments (time, money, energy, people), observe macroeconomic and microeconomic indicators, estimate ROI for where their resource (time, money, energy, people) is invested (first medium) in comparison with where it might be invested (second medium) and decide whether to reallocate (whether to generate the impression in second medium). This needs no computer.
Applicant wants patent pre-empting what people do every day, the difference being workpiece (advert - description of data) as opposed to another resource (time, money, energy, people). Compare algorithm picks optimal # visits by sales rep (In re Maucorps 609 F2d 481). MPEP 2106.04a2
Thus, the claims “recite” an abstract idea (i.e. “PEG” Revised Step 2A Prong 1=Yes).
Additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to: computing, medium, processing circuitry. Other steps do not present significantly more or integrate the idea into a practical application.
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to an abstract idea with additional generic computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  The claims in ordered combination are just the abstract idea implemented on a computer, the ordered combination spelling out how to do computer implement. The specification has the computer as any machine that performs the functions. The additional elements are not sufficient to amount to significantly more than the judicial exception. The claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. The limitations (those beyond the abstract idea) do not improve the technical field that the abstract idea limitations invoke. Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers" (citing Bilski 561 US at 610).  
Prong 1 answered “YES”, the next question in Prong 2 is whether there is an integrated practical application. This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – computing, medium, processing circuitry to perform the claim steps. The elements are recited at a high-level of generality (e.g. generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, general linking of idea to generic element. Accordingly, these additional elements do not integrate the abstract idea into a practical application for lack of any meaningful limits on practicing the abstract idea.
For example, but for the computer, the claims encompasses manually using math in association with advertising, i.e. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY, in a particular technological environment computer-implemented/medium/storage. 
The data gathering steps do not add significantly more.
Dependent claims
Claim 2, 12 describe the idea identifying similar ads based on genre of subject; this is part of the idea using one metric of comparison so that similar things are compared via that metric (apples to apples, both fruit), as opposed to the illogical situation of comparing apples to something to which is not comparable. Claim 2, 12 describe the idea of how to identify an ad based on a comparison. Labeling a thing (e.g. coding with a color, number, image, series of data elements, calling it one thing versus another) to keep track of it is routine, data management, for data recognition, data storage, Content Extraction. 
Claim 3, 13 describe the idea, which includes comparison and making a choice based on one thing having one of a few possible states (lesser, equal, greater) which is obtaining and comparing intangible data (CyberSource) which is computer implemented, not significantly more.
Claim 4, 14 and 5, 15 describe the idea, which includes a basis for when to reallocate, comparison and making a choice based on one thing having one of a few possible states (lesser, equal, greater) which is obtaining and comparing intangible data (CyberSource) which is computer implemented, not significantly more.
Claim 6, 16 describe the information (impression for – first, second -- medium is asset type).
Claim 7, 17 describe the idea, which includes a likelihood based on data gathered, here popularity and existing generation 
Claim 8, 18 describe the idea, which includes a likelihood based on data gathered, here attributes 
Claim 9, 19 describe the idea, which includes a comparison based on data gathered, here ad history which is obtaining and comparing intangible data (CyberSource) which is computer implemented, not significantly more.
Claim 10 describe the idea and information (subject is media asset) describing other information, data types or labels describing data types or labels.
The dependent claims are part of the idea.
Step 2b
The additional elements computing, medium, processing circuitry are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry. MPEP 2106
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something unconventional such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked merely as a tool. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
The further elements of the claims are merely directed to further abstract ideas (a plurality of exceptions December 16, 2014 Interim Guidance p 74625, Fed Register Vol 79 No 241) and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is conventional (device, ad inventory, computer program product, medium). There is not improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. Applicant says, Specification: any means of gathering touchpoint data, any technique for preparing data, any technique for preparing data, any technique for modeling attribute importance, any technique for modeling attribute value importance, any machine learning, any content medium, any computerized display, any combination of channel owner, channel data provider, attribution entity, any intermediate hardware, any machine, any mechanism for storing transmitting, any media for storing and transmitting, any media.
In a search for an inventive concept, one may look to Applicant’s own words in Specification and find marketing ¶ 4-5.
The claim limitations alone or in ordered combination do not improve upon the technical field to which the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of any device itself. 
The additional elements alone or in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, and do not provide meaningful limitations beyond generic linking use of an abstract idea to a particular technological environment. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are generic activities previously known to the industry. Moreover, these generic limitations do not lead to an integrated practical application because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to an integrated practical application.  The claim limitations do not improve upon the technical field that the abstract idea is applied nor do they improve upon any other technical field. The claimed limitations do not improve upon the functioning of the computer itself.  
Moreover, these generic limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, not meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. See Alice Corp p 16 of slip op. noting that none of the hardware recited "offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment', that is implementation via computers"(citing Bilski 561 US at 610).  
Moreover, mere recitation of a machine or medium in the preamble does not make a claim statutory under 35 U.S.C. 101, as seen in the Board of Patent Appeals Informative Opinion Ex Parte Langemyr (Appeal 2008-1495).  Moreover, mere mention of a piece of a computer or processing device does not confer patentability. Alice Corporation Pty. Ltd. v CLS Bank International ("Alice Corp") 573 US __ (2014). Incorporating the two-step test espoused in its recent decision in Mayo v. Prometheus 566 U.S. ___ (2012), the Court describes a first inquiry as to whether the claims at issue are directed to a patent-ineligible concept. If so, the Court requires a second inquiry as to whether the elements, individually or in combination, “transform” the nature of the claims into a patent-eligible invention. The Court described this second step as a search for an inventive concept, “i.e., an element or combination sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic elements that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea. The additional element merely instruct that the execution of the abreact idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, medium do something to improved hardware functionality.
The further elements of the claims are merely directed to further abstract ideas and in ordered combination pose a list of abstract ideas, and invoke merely as a tool what is generic. There is no improvement in these items, but rather they are invoked as a tool to solve a business problem (targeted marketing), not a technical problem. 
In an effort to find an inventive concept, one can look to Applicant's Specification ¶ 5. There, he states the problem addressed is MARKETING, i.e. Certain Methods of Organizing Human Behavior. 
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, in ordered combination the claim limitations spell out the steps of calculating a number using generic technology. 
In addition to these indisputably generic features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces a result that overrides the generic use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely detail generic computer processors and software that implement the abstract idea. The generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be generic in any computer implementation. The additional element merely instruct that the execution of the abstract idea occurs on other generic technology, but does not offer any disclosure of any additional technology beyond the abstract idea itself. Moreover, the claim steps as an ordered combination do not present significantly more. The claims are not directed to an improvement in computer functionality like in Enfish v Microsoft, but rather to an abstract idea. The claims "do nothing more than spell out what it means to 'apply it on a computer'”, Intellectual Ventures I 792 F.3d p1371 (citing Alice). Nowhere in the claims or specification is there any indication that the computer, processor, storage do something nongeneric such that Applicant has improved computer functionality. Applicant presents an idea for which computers are invoked as a tool. 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Examples that the courts have indicated may not be sufficient to show an improvement to technology include:
-Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
-Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
Here, the claims neither improve the technological infrastructure nor provide particular solutions to challenges. Rather, they spell out the steps of an algorithm for organizing human behavior implemented with generic technology. In addition to these indisputably conventional features, Applicant did not invent any of those features, and the claims do not recite them in a manner that produces “a result that overrides the routine and conventional” use of these known features. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258 (Fed. Cir. 2014). When viewed as an ordered combination, the proposed claims recite no more than the sort of “perfectly conventional” generic computer components employed in a customary manner that we have held insufficient to transform the abstract idea into a patent-eligible invention. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016). We must thus conclude that the claims fail step two as well. 
Claims dependent from the independent claims do not cure the deficiencies and are rejected.
         	 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for obviousness rejections in this Office Action:
a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made

Reference text, Figs are below annotated, bold, italicized or underlined to map claim to reference. 


MPEP 2123: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 

Claims 1-19 51 are rejected under 35 USC 103 over Flood US 20160267527 in view of Bala US 20130268347 in view of Evangelist US 20060265286 in view of Huang US Pat 11049133


CLAIM 1, 11
Flood reallocates resource from 1st medium to 2nd (based on a metric ¶ 41 or estimating ¶ 76 or predicting ¶ 31) 
NOT EXPLICIT 
Basically but for 
1 historical data indicative of other ads that were similar to the advertisement BALA ¶ 127 & EVANGELIST ¶ 37 39 40  
2 similar advertisements EVANGELIST at least ¶ 37 39 40 
3 likelihood HUANG 1:14-21, 2:10-55, 6:11-7:41, 9:1-35, 11:42-61, 13:1-50, 14:10-20, Fig 4, 14:32-67, 15:43-55
Flood shows
managing impressions comprising:
Flood ¶ 3-4, 11-12, ¶ 22, 35, 39, 41, 49-51, 67-76, 78, 88, 96-97, Fig 1-3 and corresponding text 
Abstract
… DYNAMICALLY RE-ALLOCATING RESOURCES AMONG MULTIPLE ELECTRONIC CONTENT DELIVERY CHANNELS … resources may be dedicated for a content targeting campaign that aims to persuade online users to perform a certain action. The content delivery CHANNELs provide targeted content to the online users based on the resources that are allocated to the CHANNELs. An effectiveness of each content delivery CHANNEL is measured. The MEASURES OF EFFECTIVENESS may be used to determine whether and/or how much to a current allocation should be modified. Additionally, one or more RULES THAT GOVERN HOW TO RE-ALLOCATE RESOURCES MAY BE ENFORCED. For example, a rule may be that if a content delivery CHANNEL is not utilizing its allocation on a daily basis, then at least a portion of the unused portion is reallocated to another content delivery CHANNEL.
Background/Summary
[0003] … DYNAMICALLY CHANGING AN ALLOCATION OF RESOURCES TO ONE OR MORE CONTENT DELIVERY CHANNELS.
BACKGROUND
[0004] Companies target information to potential customers to show how people may benefit from products or services provided by the companies. Potential customers may be reached through many different content delivery CHANNELs, such as through direct email, sponsored content in search result pages, and sponsored content on social media platforms. However, the effectiveness and cost of each CHANNEL may vary greatly. One approach for allocating resources to different content delivery CHANNELs is to manually specify how many resources will be allocated to each content delivery CHANNEL. Once a content delivery CHANNEL uses up the resources allocated to that CHANNEL, that content delivery CHANNEL will not send any more targeted content unless the CHANNEL receives additional resources. Such an approach is manual, static, and inefficient.
General Overview
[0011] Techniques are provided for dynamically changing allocation of resources across multiple content delivery CHANNELs. A campaign initiator aims to present targeted content, referred to herein as “creatives,” to multiple users. Each content delivery CHANNEL is responsible for presenting the creatives to one or more users and, in doing so, requires resources provided by the campaign initiator. Thus, one portion of the resources provided by the campaign initiator is allocated to a first content delivery CHANNEL and another portion of the resources is allocated to a second content delivery CHANNEL.
[0012] If one or more criteria are satisfied, then the allocation of resources to one of the content delivery CHANNELs is changed automatically, even before the resources of the corresponding campaign have not yet been exhausted. For example, if a first content delivery CHANNEL is performing poorly relative to a second content delivery CHANNEL, then at least a portion of the resources allocated to the first content delivery CHANNEL is re-allocated to the second content delivery CHANNEL.
[0041] At block 230, the current allocation of resources to one or more content delivery CHANNELs is modified to a different allocation of resources to the one or more content delivery CHANNELs. Block 230 may involve a fixed re-allocation of resources from one CHANNEL or another. For example, 20% of resources previously allocated to a lower performing CHANNEL is re-allocated to a higher performing CHANNEL. Alternatively, block 230 may involve a re-allocation that is commensurate with a difference in performance metrics of two CHANNELs and may take into account current allocation levels and/or other metrics. For example, if CHANNEL 132 is performing better than CHANNEL 134 by only 10%, then only 10% of resources that are allocated to CHANNEL 134 are re-allocated to CHANNEL 132. In a related example, if CHANNEL 132 is rarely consuming its daily budget, then only 5% (instead of 10%) of resources allocated to CHANNEL 134 are re-allocated to CHANNEL 132.


[Wingdings font/0xA2] identifying a first medium on which an advertisement is provided
Flood ¶ 3-4, 11-12, ¶ 22, 35, 39, 41, 49-51, 67-76, 78, 88, 96-97, Fig 1-3 and corresponding text 
[Wingdings font/0xA2] identifying a second medium, different from the first medium, on which the advertisement can be provided
Flood ¶ 3-4, 11-12, ¶ 22, 35, 39, 41, 49-51, 67-76, 78, 88, 96-97, Fig 1-3 and corresponding text 

BALA
NOT EXPLICIT in Flood is the word popularity
[Wingdings font/0xA2] receiving, via a network, a first popularity metric associated with a subject of the advertisement on the first medium, a second popularity metric associated with the subject of the advertisement on the second medium, and historical impression generation data indicative of other advertisements that were similar to the advertisement
NOT EXPLICIT in Flood is word popularity but
Flood shows broadest reasonable interpretation of popularity (likes clicks conversions actions)
Abstract action per channel per channel, measure of effectiveness per channel, 
measure of effectiveness, measure of effectiveness ¶ 24, 
measure of effectiveness per channel ¶ 25, 
comparing measure of effectiveness of different content deliver channels ¶ 39
measure of effectiveness, actions, likes, clicks ¶ 54 per channel
actions, what a user does, clicks, likes ¶ 56 per channel
measure of effectiveness, actions, CPA, CPL, CPC, CPI per channel ¶ 57
measure of effectiveness, actions, clicks likes per channel ¶ 58
visits and cost per visit CPV per channel ¶ 59
measure of effectiveness, action, cost per lead stage CPLS (Example stages include early discussions, RFP (request for proposal) or active discussions, negotiation and review, closing, and deliver)(its obvious that stages cost scales w/ popularity as supply meets demand at a hi price if high demand) per channel ¶ 60
action ¶ 61 62
metrics, leads, views, clicks ¶ 63
measure of efficiency or effectiveness, CPA, ROI, clicks ¶ 69
channel effectiveness ¶ 70
temperature parameter, as a proxy for how much score for channel determines channel allocation 
score, attributes, click, conversion ¶ 74
channel effect ¶ 75
channel score, measure of effectiveness, temperature ¶ 78
measure of effectiveness per channel, CPL ¶ 88
¶ 91 ¶ 97 ¶ 106

Although Flood shows

[0031] Regardless of how the initial resource allocation settings for a content targeting campaign are established, over time the settings change to reflect current (and/or PREDICTED future) conditions.


Although Flood shows

[0076] … how many resources a content delivery channel is allocated is based on that channel's “spending capability.” A channel's “spending capability” refers to an amount (e.g., maximum amount) of resources that the channel is able to spend. A channel's spending capability may be ESTIMATED from past spending data, which may be on daily, monthly, or other time period basis. For example, channel 132 may have been allocated $100/day in the past, but the highest it ever spent in a single day was $91. Thus, channel 132's spending capability is $90 or $90 per day.

[0083] One or more criteria may be used to automatically determine a new or updated TPV. Examples include amount of data regarding a particular content targeting campaign, a content delivery channel, and other campaigns of a similar type. For example, if little (to zero) effectiveness information is known about a new content delivery channel, then the value of T may initially be high, such as twenty. Thus, even though the new content delivery channel may have a low score, the new content delivery channel will be allocated roughly the same amount of resources as other content delivery channels for the same content targeting campaign.

    PNG
    media_image2.png
    501
    729
    media_image2.png
    Greyscale


BALA
NOT EXPLICIT in Flood is historical data indicative of other ads that were similar to the advertisement
See Bala US 20130268347 ¶ 127

[0127] The profiling module 109 can also help in selecting the best channels or subchannels for a new advertiser based on historical performance of the advertiser or similar advertiser on a given channel or subchannel or related channels and subchannels.

It would have been obvious to combine Flood, Bala. 
Both are marketing, 
both optimize considering channel. 
It would have been obvious looking at Flood to consult the works of colleagues and find Balan and combine the two and one doing so would expect optimizing by accounting not only for channel (Flood) but also ad (Bala). Design Incentives or Market Forces Prompting Variations would prompt modifying Flood so Flood is designed to account not only for channel (Flood) but also ad (Bala).

Bala’s 
“historical performance of the advertiser or similar advertiser” 
renders obvious 
“historical impression generation data indicate of other advertisements that were similar”
e.g.
Busch beer’s advertisements are for Busch beers, 
Ocar Meyer Hotdogs advertisements are for hotdogs.

EVANGELIST
a)	Although 
Bala’s 
“historical performance of the advertiser or similar advertiser” 
renders obvious 
“historical impression generation data indicate of other advertisements that were similar”

b) besides, see  
Evangelist US 20060265286 ¶ 37 39 40
[0037] FIG. 3 is a graph 30 illustrating the reallocation of media over time in a store 108. The inventory count of available inventory 110, which includes on-line inventory 110a, in-store inventory 110b, or other suitable inventory 110, is shown on the vertical axis and time on the horizontal axis of graph 30. Line 300 represents the maximum count of on-line inventory 110a. Line 304 represents the maximum count of in-store inventory 110b. Lines 300 and 304 may change over time based on a reallocation of inventory 110 for store 108. The fluctuation of line 300 and line 304 may depend on a comparison of projected in-store activity versus actual in-store rental activity. Controller 100 may perform this REALLOCATION based on projections made about on-line and in-store activity by considering the past HISTORIES of on-line and in-store activity of SIMILAR media titles. Line 300 and line 304 may be determined by any projection information, randomly selected information, or any suitable information.
[0039] At point A, controller 100 determines the actual in-store rental activity of the media title. For example, the actual in-store activity may be determined after the media is available for a week, after the media is available for five days, or for any suitable period of time. The actual in-store rental activity is evaluated to determine whether inventories 110a and 110b should be reallocated. The evaluation includes comparing the maximum amount of available media and the actual in-store rental activity, considering expected demand that is not as high based on historical trends that show demand decreases some time after release of a media title, or any suitable evaluation. In the illustrated embodiment, available media count 306e indicates available in-store inventory 110b when the evaluation occurs, while on-line inventory 110a is zero. Because there is in-store inventory 110b "left-on-shelf," controller 100 determines to allocate more media to on-line inventory 110a. The total amount of available inventory 110 for distribution through both channels remains the same, but the particular allocation between in-store inventory 110b and on-line inventory 110a changes. After reallocation, on-line inventory 110a increases by ? .sub.1, while in-store inventory 110b decreases by ? .sub.1.
[0040] Customers 104 continue to request media for distribution through on-line and in-store channels over time. The activity continues after point A and the available media decreases as customers 104 continue to make requests. The actual in-store rental activity of media distribution is reevaluated at point B. For example, the reevaluation may occur a week after the initial evaluation, a month, or at any suitable time. Again, the evaluation may include comparing the amount of available media to the actual in-store rental activity, considering expected demand that is not as high based on historical trends that show demand decreases some time after release of a media title, or any suitable evaluation. At point B, in-store inventory 110b exceeds the demand for media through in-store requests, available media count 306h, while on-line inventory 110a does not meet the demand. In the illustrated embodiment, on-line inventory 110a and in-store inventory 110b is reallocated based on the comparison of projected activity and actual in-store rental activity. In-store inventory 110b decreases by .DELTA..sub.2 and on-line inventory 110a increases by .DELTA..sub.2. The reevaluation may continue additional times by comparing actual in-store rental activity to the projected activity. Reallocation of on-line inventory 110a and in-store inventory 110b may occur based on the reevaluations.

It would have been obvious to combine Flood, Evangelist. 
Both are marketing, 
both optimize considering channel,
both reallocate. 
It would have been obvious looking at Flood to consult the works of colleagues and find Balan and combine the two and one doing so would expect optimizing by accounting not only for channel (Flood) but also ad (Bala). 
Design Incentives or Market Forces Prompting Variations would prompt modifying Flood so Flood is reallocates not only for channel (Flood) history of similar content (Evangelist) including similar ads. 
Moreover, this is simply Combining Prior Art Elements According to Known Methods



    PNG
    media_image3.png
    879
    609
    media_image3.png
    Greyscale




HUANG
NOT EXPLICIT in Flood is word likelihood

[Wingdings font/0xA2] computing, using processing circuitry, a first likelihood of generating an impression on the first medium using the advertisement
Huang 1:14-21, 2:10-55, 6:11-7:41, 9:1-35, 11:42-61, 13:1-50, 14:10-20, Fig 4 14:32-67, 15:43-55
[Wingdings font/0xA2] computing, using the processing circuitry, a second likelihood of generating an impression on the second medium using the advertisement, 
Huang 1:14-21, 2:10-55, 6:11-7:41, 9:1-35, 11:42-61, 13:1-50, 14:10-20, Fig 4 14:32-67, 15:43-55
wherein the first likelihood and the second likelihood are computed based on:
Huang 1:14-21, 2:10-55, 6:11-7:41, 9:1-35, 11:42-61, 13:1-50, 14:10-20, Fig 4, 14:32-67, 15:43-55
NOT EXPLICIT in Flood is likelihood as popularity of medium but
[Wingdings font/0xA8] a respective popularity metric associated with the subject on each of the first medium and the second medium, and
Huang says some channels are better than others in certain situations, e.g. where engagement is needed (Huang 2:35-45 and 2:10-55)
Huang uses probabilistic or forecast popularity and traffic Fig 4, 14:32-67
It would have been obvious to use that popularity (Fig 4, 14:32-67) and choice between medium (Fig 4, 14:32-67)
[Wingdings font/0xA8] historical data (Huang 2:65-3:9, 3:10-28, 4:60-5:25, 12:4-14) indicative of other advertisements that were similar to the advertisement
Huang 21:60-67, Fig 5 and corresponding text, 15:55-67, 16:12-56
[Wingdings font/0xA8] comparing, using the processing circuitry, the first likelihood of generating an impression on the first medium to the second likelihood of generating an impression on the second medium
Huang at least 6:11-7:41

    PNG
    media_image4.png
    765
    434
    media_image4.png
    Greyscale
[Wingdings font/0xA2] based on the comparing, determining, using the processing circuitry, whether to generate the impression on the second medium and
Flood Fig 2-3 and text has decision whether to generate the impression on the second medium or to reallocate, ¶ 86-87 and
Huang at least 6:11-7:41 reallocates to second medium (9:1-20. 11:40-60) based on comparing
[Wingdings font/0xA2] causing to be generated, by the processing circuitry, the impression based on the determining whether to generate the impression on the second medium
Flood ¶ 11-12, Fig 3 and corresponding text  & Huang Fig 1
Flood and Huang are both marketing reallocation teachings, both in marketing, both reallocating from one medium to another (Flood Fig 1-3, Huang 11:40-60, 15:40-60) and analogous prior art. It would have been obvious to combine Flood and Huang for the advantage of improving Floods reallocation based on likelihood (Huang) of an impression on first or second medium (Flood Fig 1-3) basing likelihood on medium attribute (Flood ¶ 52). Conversely, to not combine Flood and Huang and not reallocate would be to waste an opportunity contrary to market forces and design considerations.
CLAIM 2, 12
Flood/Bala/Evangelist/Huang shows the above 
NOT EXPLICIT in Flood is
claim 1/11, further comprising identifying the advertisements that were similar to the advertisement based on a genre of the subject
Huang at least Fig 5 and corresponding text, e.g. step 530 and corresponding text
Flood and Huang are 
both marketing reallocation teachings, 
both in marketing, 
both reallocating from one medium to another (Flood Fig 1-3, Huang 11:40-60, 15:40-60) 
and analogous prior art. 
It would have been obvious to combine Flood and Huang for the advantage of improving Flood’s reallocation based on likelihood (Huang) of an impression on first or second medium (Flood Fig 1-3) basing likelihood on medium attribute (Flood ¶ 52) and ID’ing similar ads based on subject. Conversely, to not combine Flood and Huang and not reallocate would be to waste an opportunity contrary to market forces and design considerations.
CLAIM 3, 13 
Flood/Bala/Evangelist/Huang shows the above 
NOT EXPLICIT in Flood is
claim 1/11, wherein 
[Wingdings font/0xA2] determining whether to generate the impression on the second medium comprises determining to generate the impression on the second medium in place of on the first medium when the second likelihood is greater than the first likelihood
Huang at least 6:60-7:67 and Fig 1
Flood and Huang are both marketing reallocation teachings, both in marketing, both reallocating from one medium to another (Flood Fig 1-3, Huang 11:40-60, 15:40-60) and analogous prior art. It would have been obvious to combine Flood and Huang for the advantage of improving Floods reallocation based on likelihood (Huang) of an impression on first or second medium (Flood Fig 1-3) basing likelihood on medium attribute (Flood ¶ 52) threshold likelihood. Conversely, to not combine Flood and Huang and not reallocate would be to waste an opportunity contrary to market forces and design considerations.
CLAIM 4, 14
Flood/Bala/Evangelist/Huang shows the above 
NOT EXPLICIT in Flood is number
claim 1/11, wherein the 
[Wingdings font/0xA2] impression is planned to be generated on the first medium a first number of times, and 
Huang frequency cap at least Fig 3-4, 2:10-55
Huang’s frequency cap is number
[Wingdings font/0xA2] wherein determining whether to generate the impression on the second medium comprises determining to generate the impression on the first medium less than the first number of times and determining to generate the impression on the second medium when the second likelihood is greater than the first likelihood
Huang at least 3:10-28, 4:10-5:25 7:25-40 despite frequency cap adjust (reallocate) when the second likelihood is greater than the first 6:63-7:24
Flood and Huang are both marketing reallocation teachings, both in marketing, both reallocating from one medium to another (Flood Fig 1-3, Huang 11:40-60, 15:40-60) and analogous prior art. It would have been obvious to combine Flood and Huang for the advantage of improving Floods reallocation based on likelihood (Huang) of an impression on first or second medium (Flood Fig 1-3) basing likelihood on medium attribute (Flood ¶ 52) and a cap. Conversely, to not combine Flood and Huang and not reallocate would be to waste an opportunity contrary to market forces and design considerations.
CLAIM 5, 15
Flood/Bala/Evangelist/Huang shows the above 
NOT EXPLICIT in Flood alone is
claim 1/11, wherein  determining to generate the impression on the second medium when the second likelihood is greater than the first likelihood comprises 
[Wingdings font/0xA2] determining to generate the impression a number of times on the second medium, wherein the number is a difference between a pre-defined total number of times the impression has been budgeted and a number of times the impression has been provided on the first medium
Flood teaches reallocating from first medium to second but NOT EXPLICIT is number of times
However, Huang reallocates to generate per a frequency cap on second medium 11:42-62, 15:43-54, that being the difference between a predefined frequency cap and what was shown on first medium (15:43-54) before reallocation,
Flood and Huang are both reallocation teachings, both in marketing, and analogous prior art. It would have been obvious to combine Flood and Huang for the advantage and predictable result of a frequency cap begun on a first medium and because of reallocation the impression is generated a number of times on the second medium, wherein the number is a difference between a pre-defined total number of times the impression has been budgeted and a number of times the impression has been provided on the first medium
CLAIM 6, 16
Flood/Bala/Evangelist/Huang shows the above 
NOT EXPLICIT in Flood is
claim 1/11, wherein the
[Wingdings font/0xA2] impression is of a first media asset type for the first medium and wherein the impression is of a second media asset type for the second medium
Huang at least ¶ 52, Fig 5 and corresponding text
Flood and Huang are both marketing reallocation teachings, both in marketing, both reallocating from one medium to another (Flood Fig 1-3, Huang 11:40-60, 15:40-60) and analogous prior art. It would have been obvious to combine Flood and Huang for the advantage of improving Floods reallocation based on likelihood (Huang) of an impression on first or second medium (Flood Fig 1-3) basing likelihood on medium attribute (Flood ¶ 52) and media asset type. Conversely, to not combine Flood and Huang and not reallocate would be to waste an opportunity contrary to market forces and design considerations.
CLAIM 7, 17
Flood/Bala/Evangelist/Huang shows the above 
NOT EXPLICIT in Flood is
claim 1/11, wherein
[Wingdings font/0xA2] computing the first likelihood comprises computing the first likelihood based on the popularity metric and on existing generation data for the impression on the first medium
Huang 6:62-7:24 first likelihood
Huang 14:48-67 forecast using popularity
Huang 11:42-60, 12:4-14 forecast, likelihood, prediction using existing generation data for the impression on the first medium, likelihood using exponentiated gradient, Bayesian, Gaussian probabilistic models
Flood and Huang are both marketing reallocation teachings, both in marketing, both reallocating from one medium to another (Flood Fig 1-3, Huang 11:40-60, 15:40-60) and analogous prior art. It would have been obvious to combine Flood and Huang for the advantage of improving Floods reallocation based on likelihood (Huang) of an impression on first or second medium (Flood Fig 1-3) basing likelihood on medium attribute (Flood ¶ 52) and popularity and history(existing generation data). Conversely, to not combine Flood and Huang and not reallocate would be to waste an opportunity contrary to market forces and design considerations.
CLAIM 8, 18
Flood/Bala/Evangelist/Huang shows the above 
NOT EXPLICIT in Flood is
claim 1/11, wherein the
[Wingdings font/0xA2] historical data indicative of other advertisements that were similar to the advertisement comprises a history of other advertisements on the same respective medium
Huang Fig 5 and corresponding text, step 530 and corresponding text 
Flood and Huang are both marketing reallocation teachings, both in marketing, both reallocating from one medium to another (Flood Fig 1-3, Huang 11:40-60, 15:40-60) and analogous prior art. It would have been obvious to combine Flood and Huang for the advantage of improving Floods reallocation based on likelihood (Huang) of an impression on first or second medium (Flood Fig 1-3) basing likelihood on medium attribute (Flood ¶ 52) and history. Conversely, to not combine Flood and Huang and not reallocate would be to waste an opportunity contrary to market forces and design considerations.
See also Bala US 20130268347 ¶ 127
It would have been obvious to combine Flood, Bala. Both are marketing, both optimize considering channel. It would have been obvious looking at Flood to consult the works of colleagues and find Balan and combine the two and one doing so would expect optimizing by accounting not only for channel (Flood) but also ad (Bala). Design Incentives or Market Forces Prompting Variations would prompt modifying Flood so Flood is designed to account not only for channel (Flood) but also ad (Bala).
CLAIM 9, 19
Flood/Bala/Evangelist/Huang shows the above and shows
claim 1/11, wherein the
[Wingdings font/0xA2] first likelihood and the second likelihood are further computed based on attributes of the first medium and the second medium, respectively
Flood ¶ 48-52 discusses importance of attributes of first and second medium and teaches concept of likelihood of impression (without using the word likelihood)
Huang 15:43-54, Huang 2:20-55
	Flood and Huang are both reallocation teachings, both in marketing, and analogous prior art. It would have been obvious to combine Flood and Huang for the advantage of improving Floods reallocation based on likelihood (Huang) of an impression on first or second medium (Flood Fig 1-3) basing likelihood on medium attribute (Flood ¶ 52)
CLAIM 10 
Flood/Bala/Evangelist/Huang shows the above and shows
claim 1/11, wherein the
[Wingdings font/0xA2] subject is a media asset
Flood at least ¶ 52, Huang at least 11:40-62
Flood and Huang are both marketing reallocation teachings, both in marketing, both reallocating from one medium to another (Flood Fig 1-3, Huang 11:40-60, 15:40-60) and analogous prior art. It would have been obvious to combine Flood and Huang for the advantage of improving Floods reallocation based on likelihood (Huang) of an impression on first or second medium (Flood Fig 1-3) basing likelihood on medium attribute (Flood ¶ 52) and where the subject is media asset. Conversely, to not combine Flood and Huang and not reallocate would be to waste an opportunity contrary to market forces and design considerations.
CONCLUSION
Pertinent prior art cited but not relied upon

Karlsson US 20100262499 get budget, forecast ad performance, allocate bid for ads


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154. The examiner can normally be reached M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BREFFNI BAGGOT
Primary Examiner
Art Unit 3681



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681